DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Claims 10 and 16 are currently amended.
Claims 1-9, 11-12 and 15 are cancelled.
Claims 19-25 are newly submitted.
Claims 10, 13-14 and 16-25 are pending.
Nucleotide and/or Amino Acid Sequence Disclosures
	Claims 23-24 are objected to for failing to comply with the sequence rules. The recited amino acid sequence must be accompanied by a SEQ ID NO.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-14, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, and claims 13-14, 23 and 25 dependent thereon, are indefinite in the recitation of “AS1 of cotton” and that the peptide fragment is “16 to 63% of the full length of AS1 of cotton”.  However, it is unclear what constitutes a cotton AS1, and there is no indication with regard to what the sequence of cotton AS1 is or what a peptide fragment that is 16 to 63% of said AS1 would be, since there is no sequence identified for a cotton AS1.  And it is further unclear what would constitute the resulting AS1 peptide fragment having an unknown number of AS1 amino acids. Thus, the metes and bounds of the claimed invention cannot be determined, given that one cannot determine what nucleic acids would encode said peptide.
Applicants’ arguments filed June 2, 2021 have been fully considered but they are not persuasive.  Applicants argue that a sequence alignment between the full-length sequence of AS1 of Arabidopsis and cotton has been submitted, which shows a sequence similarity of 90%, and that claim 16 has been amended to recite the cotton AS1 sequences of SEQ ID NO: 78-81 and 18.  
The Examiner maintains that the claims are indefinite for reasons set forth above, and the sequence alignment submitted with the response does not overcome the rejection, and claim 16 is not included in the present rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-14 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a nucleic acid encoding a peptide fragment of ASYMMETRIC LEAVES 1 (AS1), the peptide being capable of interacting with betaC1 encoded by a betasatellite of a virus belonging to the family Geminiviridae, and including where the peptide fragment consists of a portion of the AS1 sequence of SEQ ID NO: 71 or a cotton AS1 that is a fragment which is 16-63% of the full length AS1, or is one of SEQ ID NO: 1 to 18 or 78-81 in which 1 to 43 amino acids are deleted, substituted, inserted, and/or added; an expression cassette comprising said nucleic acid; a transgenic plant transformed with the nucleic acid; and a method for reducing a disease symptom caused by a virus that comprises betaC1 by transforming the plant with the nucleic acid.  However, the specification only discloses a few specific partial peptides of AS1 that reduce disease symptoms caused by a virus that comprises betaC1 that belongs to the family Geminiviridae when a nucleic acid sequence encoding said peptide is transformed into a plant (note AS1d3, AS1d4 and AS1D14 at page 16 [0037]). While the claims are drawn to a nucleic acid encoding any peptide that would be considered a peptide fragment of AS1 of SEQ ID NO: 71 or a fragment of an AS1 of cotton and would be capable of interacting with betaC1 encoded by a betasatellite of a virus belonging to the family Geminiviridae.  Yet, the specification does not describe any specific motifs of AS1 that have the structural features required to confer the 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.


 The Examiner maintains that the rejection is proper given that the very limited number of three examples are provided of AS1 partial peptides that are effective in reducing disease symptoms that appear to be fragments of an AS1 sequence, yet the claims are broadly drawn to a multitude of possible sequences of varied length and varied sequences.  While, applicant points to Figure 7 and asserts that D1, D2, D3 and D4 all show suppression of disease symptoms, the Examiner argues that only D3 and D4 show suppression of disease symptoms that is statistically significant. And while new claims 23-25 recite the structural features of a leucine zipper motif, a PSVTL(S/T)L motif, and a coiled-coil motif or adding amino acids to one or both ends of the fragment, there is no indication that these are critical features of the peptides that confer suppression of disease.  The claims are still encompass a multitude of possible 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662